Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification 
The specification is objected to as failing to provide proper antecedent basis forthe claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: 
Claim 48, "computer-readable storage medium" the disclosure as originally filed fails to provide proper antecedent basis for the claimed subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29,39,48 recites the limitation "each layer” “the upper layer…”the under layer…”, “each processing node…”.  There is insufficient antecedent basis for this limitation in the claim.
Examiner suggests the amend claims 29 as follows:
A method, comprising: 
receiving measurement reports at a management node in a cloud environment comprising a plurality of layers, each layer of the plurality of layers comprising at least two processing nodes, each processing node in a layer of the plurality of layers operable to pull jobs from the processing nodes in an upper layer of the plurality of layers and prepare jobs for the processing nodes in an under layer of the plurality of layers, wherein the measurement report of said each processing node comprises information about any jobs pulled from [[an]]the upper layer and any jobs pulled by [[an]]the under layer; and 
determining information about failure in the cloud environment based on the measurement reports.
Examiner also suggests to amend claims 39 and 48 in the similar manner to claim 29 above.
The dependent claims are rejected because they depended on the rejected base claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 29,39,48.
For example it failed to teach receiving measurement reports at a management node in a cloud environment comprising a plurality of layers, each layer of the plurality of layers comprising at least two processing nodes, each processing node in a layer of the plurality of layers operable to pull jobs from the processing nodes in an upper layer of the plurality of layers and prepare jobs for the processing nodes in an under layer of the plurality of layers, wherein the measurement report of said each processing node comprises information about any jobs pulled from the upper layer and any jobs pulled by the under layer; and determining information about failure in the cloud environment based on the measurement reports, which clearly support by the specification on pages 8-20.  This feature in light of other features of the independent claims 29,39,48 enable claims’ allowable.
	The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitation set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dake et al (us 2013/0227355) discloses methods and systems for offloading health-checking policy in a distributed management environment are provided. A failure policy is received at a node of a cloud from a cloud health monitor. The node transmits a notification to a health monitor of the node that the node has failed when the failure policy is satisfied. The node reports at least one fault based on the satisfied failure policy to the cloud health monitor. 
Ishikawa (us 2014/0019613) discloses a job management server for managing a plurality of jobs to be executed by a virtual computer generated on a computer, a job management part to manage information on a job net which configures a plurality of jobs and allocate a plurality of jobs included in a job net to the virtual computer, and a recovery part to monitor an execution status of each of the plurality of jobs included in the job net and perform recovery processing, wherein the job management server is configured to: specify a target job for changing allocation, in a case where a failure has occurred in a first virtual computer to execute a first job included in the first job net; determine a performance of a virtual computer required to execute the target job.

Parashar et al (us 9,973,569) discloses a method manage process(es) in a cloud computing infrastructure are provided. Application nodes are connected to at least one administration node in a cloud computing infrastructure. The application nodes are 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DUYEN M DOAN/Primary Examiner, Art Unit 2452